       Case 4:09-cr-00061-BMM Document 71 Filed 09/09/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                   Case No. CR 09-61-GF-BMM

               Plaintiff,                              ORDER

vs.

JOSEF DAVID WILLIAMS,

              Defendant.

      Upon request of Defendant, Josef David Williams for and Order continuing

the Revocation Hearing in this matter, there being no objection from the

Government; IT IS HEREBY ORDERED:

      That the Revocation Hearing scheduled for Wednesday, September 9, 2020,

at 1:30 p.m. is VACATED; IT IS FURTHER ORDERED: that the Final Revocation

Hearing is rescheduled for September 15, 2020 at 11:00 a.m.

      DATED this 9th day of September, 2020.




                                      1
